NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                        JAMIE KAY SKARO, Appellant.

                              No. 1 CA-CR 18-0051
                                FILED 12-20-2018


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201600860
            The Honorable Billy K. Sipe Jr., Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Harriette P. Levitt, Tucson
By Harriette P. Levitt
Counsel for Appellant


                        MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge David D. Weinzweig joined.
                            STATE v. SKARO
                           Decision of the Court

S W A N N, Judge:

¶1           Jamie Kay Skaro appeals her convictions and sentences for
various criminal offenses charged after her arrest and confession to selling
methamphetamine. For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2             After three years of surveilling Skaro, Kingman Police
Department detectives conducted a “trash rip” on a community dumpster
across the street from Skaro’s residence. In the dumpster, the officers found
drug paraphernalia and mail addressed to Skaro in a sealed trash bag. A
detective then obtained a warrant to search Skaro, her home, and her
vehicles.

¶3            Instead of executing the warrant when Skaro was home,
detectives waited for her to leave her residence, followed her in an
unmarked vehicle, and activated their vehicle’s siren and red-and-blue
lights. Skaro stopped her vehicle, but when the detectives approached on
foot, their badges on display, she “[took] off.” The detectives returned to
their vehicle and followed Skaro back to her residence, where, after one
detective handcuffed her outside of the home, Skaro kicked him, scratched
him, and ripped apart a baggie containing methamphetamine. A search of
Skaro’s person revealed additional baggies of methamphetamine and $260
in cash. During a subsequent police interview, Skaro admitted that she sold
methamphetamine to support her own drug habit.

¶4             A jury found Skaro guilty of possession of dangerous drugs
for sale, possession of drug paraphernalia, resisting arrest, and aggravated
assault, and the superior court imposed a combination of concurrent and
consecutive prison terms totaling 29.25 years. Skaro timely appeals.

                              DISCUSSION

¶5            Skaro contends that her arrest was unlawful and that the
superior court therefore should have suppressed her confession and other
evidence of criminal conduct stemming from her arrest. Conceding she did
not move to suppress the evidence, Skaro requests that we review for



1       We view the facts in the light most favorable to upholding the
verdicts, and we resolve all reasonable inferences against the defendant.
State v. Valencia, 186 Ariz. 493, 495 (App. 1996).


                                     2
                            STATE v. SKARO
                           Decision of the Court

fundamental error the superior court’s failure to sua sponte preclude the
evidence.

¶6             We hold that Skaro’s arrest was lawful. Law enforcement had
a warrant to search her. When the detectives attempted to effectuate the
warrant at a traffic stop, Skaro fled, creating probable cause for her arrest
under, at the least, A.R.S. § 28-622.01, which prohibits unlawful flight from
a pursuing law enforcement vehicle. Skaro presented no evidence or
argument at trial suggesting that the search warrant was somehow
defective or that her arrest was not lawful. And even if she had, her failure
to request a suppression hearing precludes us from evaluating the superior
court’s failure to do so sua sponte. See State v. Bush, 244 Ariz. 575, 588–90,
¶¶ 53–61 (2018) (holding that superior court is not required to sua sponte
conduct voluntariness hearing regarding defendant’s confession when
question of voluntariness is merely raised by the evidence). The court did
not err, fundamentally or otherwise, by not sua sponte suppressing Skaro’s
confession or other inculpatory evidence. See State v. Escalante, 245 Ariz.
135, 142, ¶ 21 (2018) (“[T]he first step in fundamental error review is
determining whether trial error exists.”).

                              CONCLUSION

¶7            We affirm Skaro’s convictions and sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3